621 F.2d 983
In re WESTGATE-CALIFORNIA CORPORATION.PEPPERLAND, INC., Bonsall Highlands Estates, Inc., KeystoneBrokerage Company, Pacific View Condominiums, Inc., San LuisRey Estates, San Luis Rey Downs, Inc., and Urick & Hollis,Plaintiffs-Appellants,v.WESTGATE-CALIFORNIA CORPORATION, Defendant-Appellee.
No. 77-1541.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 4, 1980.Decided June 18, 1980.

Louis M. Karp, San Diego, Cal., for plaintiffs-appellants.
Isaac N. Pachulski, Los Angeles, Cal., for defendant-appellee.
Appeal from the United States District Court for the Southern District of California.
Before GOODWIN and FERGUSON, Circuit Judges, and LUCAS,* District Judge.
PER CURIAM:


1
In this appeal from Chapter X proceedings of the Bankruptcy Act, the record demonstrates that the district judge did not abuse his discretion in dismissing amended proofs of claim.


2
The amended proofs were filed after the last day for filing claims against each of the debtors had passed.  They cannot relate back to the date of the original proofs because the original claims did not give fair notice of the conduct, transaction or occurrence that forms the basis of the claim asserted in the amendment.  In re Ebeling, 123 F.2d 520 (7th Cir. 1941).


3
AFFIRMED.



*
 The Honorable Malcolm M. Lucas, United States District Judge for the Central District of California, sitting by designation